Case 1:19-cv-24408-CMA Document 1-4 Entered on FLSD Docket 10/25/2019 Page 1 of 21

COMPOSITE
TAB °°3 99

 
Case 1:19-cv-24408-CMA Document 1-4 Entered on FLSD Docket 10/25/2019 Page 2 of 21
Filing # 94486825 E-Filed 08/20/2019 07:27:01 PM

IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT OF FLORIDA
IN AND FOR MIAMI-DADE COUNTY

MONICA BEAMER. CASE NO.:2019-015638-CA-01
Plaintiff, DIVISION: CA 23
JUDGE: ARECES
v.

STATE OF FLORIDA,
FLORIDA DEPARTMENT OF HIGHWAY
SAFETY AND MOTOR VEHICLES,
BOB SAINTILITEN
Individually and in his capacity
as a Florida State Trooper.

Defendant.

/

 

NOTICE OF ADDING PARTY
COME NOW, the Plaintiff, MONICA BEAMER, by and through undersigned counsel
and pursuant to Florida Rule of Civil Procedure 1.250 hereby files this Notice of Adding a Party.
Plaintiff lists the following in support of her motion:
1. Plaintiff hereby adds The Florida Highway Patrol, a division of Florida Department of
Highway Safety and Motor Vehicles, as a Defendant.
2. “Parties may be added once as a matter of course within the same time that pleadings can
be so amended under rule 1.190(a).” Fla. R. Civ. Pro. 1.250(c).
3. “A party may amend a pleading once as a matter of course at any time before a
responsive pleading is served.” /'/a. R. Civ. Pro. 1.190(a).
4. No responsive pleadings have yet been filed, therefore, Plaintiff may amend the
complaint and add a party as a matter of course, that is, without leave of court.

CERTIFICATE OF SERVICE

 
Case 1:19-cv-24408-CMA Document 1-4 Entered on FLSD Docket 10/25/2019 Page 3 of 21

I HEREBY CERTIFY that a true and correct copy of the foregoing has been

electronically filed on August 20, 2019

s’Albert Campbell "Cam" Cornish
IV

Albert Campbell "Cam" Cornish IV, Esq.
Florida Bar No. 101663

Cornish, Hernandez, Gonzalez, PLLC
2525 Ponce de Leon Blvd, Suite 300
Coral Gables, Florida 33134

P:(305) - 417 - 4885

F: (786) - 292 - 2934
service@CHGLawyers.com
ccornish@chglawyers.com

 
Case 1:19-cv-24408-CMA Document 1-4 Entered on FLSD Docket 10/25/2019 Page 4 of 21

Filing # 94486825 E-Filed 08/20/2019 07:27:01 PM
CFN: 20190530473 BOOK 31579 PAGE 2948

DATE:08/22/2019 10:57:59 AM
HARVEY RUVIN, CLERK OF COURT, MIA-DADE CTY

IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT OF FLORIDA
IN AND FOR MIAMI-DADE COUNTY

MONICA BEAMER. CASE NO.: 2019-015638-CA-01
Plaintiff, DIVISION: CA 23
JUDGE: ARECES
v.
STATE OF FLORIDA,
FLORIDA DEPARTMENT OF HIGHWAY
SAFETY AND MOTOR VEHICLES,
BOB SAINTILIEN
Individually and in his capacity
as a Florida State Trooper.

Defendant.
/

NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

COME NOW, the Plaintiff, MONICA BEAMER, and pursuant to Florida Rule of Civil
Procedure 1.250(b) & 1.420(a)(1) hereby files this notice of voluntary dismissal without
prejudice only as to Defendant FLORIDA DEPARTMENT OF HIGHWAY SAFETY AND
MOTOR VEHICLES. The Plaintiff hereby drops Defendant FLORIDA DEPARTMENT OF
HIGHWAY SAFETY AND MOTOR VEHICLES as a party and dismisses all claims against
said Defendant without prejudice.

CERTIFICATE OF SERVICE
] HEREBY CERTIFY that a true and correct copy of the foregoing has been

electronically filed on August 20, 2019

s‘Albert Campbell "Cam" Cornish
IV

Albert Campbell "Cam" Cornish IV, Esq.

Florida Bar No. 101663

Cornish, Hernandez, Gonzalez, PLLC

2525 Ponce de Leon Blvd, Suite 300

 
Case 1:19-cv-24408-CMA Document 1-4 Entered on FLSD Docket 10/25/2019 Page 5 of 21
CFN: 20190530473 BOOK 31579 PAGE 2949

Coral Gables, Florida 33134
P:(305) - 417 - 4885

F: (786) - 292 - 2934
service@CHGLawyers.com
ccornish@chglawyers.com

 
Case 1:19-cv-24408-CMA Document 1-4 Entered on FLSD Docket 10/25/2019 Page 6 of 21

Filing # 94921352 E-Filed 08/28/2019 03:05:11 PM

 

(¥ IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT IN AND FOR MIAMI-DADE COUNTY, FLORIDA.
0 IN THE COUNTY COURT IN AND FOR MIAMI-DADE COUNTY, FLORIDA.

 

 

 

 

DIVISION CASE NUMBER
& CIVIL SUMMONS 20 DAY CORPORATE SERVICE

O DISTRICTS (a) GENERAL FORMS 2019-015638-CA-01
1) OTHER

PLAINTIFF(S) VS. DEFENDANT(S) SERVICE

STATE OF FLORIDA, THE FLORIDA HIGHWAY

PATROL, a division of the Florida Department of

MONICA BEAMER Ilighway Safety and Motor Vehicles, BOB } t

SAINTILIEN, Individually and in his capacity asa G | 4 | 4 | p: 4p,
[ye A

Florida State Trooper

 

 

 

THE STATE OF FLORIDA:
To Each Sheriff of the State:

YOU ARE COMMANDED to serve this summons and copy of the complaint or petition in this action on
defendant(s): BOB SAINTILIEN, in his official capacity as a Florida State Trooper, care of:

 

The Office of FHP Director Colonel Gene Spaulding

Ni HOOTD

2900 Apalachee Parkway

Tallahassee, FL 32399

 

Each defendant is required to serve written defense to the complaint or petition on
Plaintiffs Attorney: _ Albert Campbell Comish ]V

 

 

 

whose address is. 2525 Ponce de Leon Blvd
Suite 300

Coral Gables, FL 33134

within 20 days “ Except when suit is brought pursuant to s. 768.28, Florida Statutes, if the State of Florida, one of its agencies,
or one of its officials or employees sued in his or her official capacity is a defendant, the time to respond shall be 40 days.
When suit is brought pursuant to. 768.28, Florida Statutes, the time to respond shall be 30 days.” after service of this summons
on that defendant , exclusive of the day of service, and to file the original of the defenses with the Clerk of this Clerk Court either before
service on Plaintiff's attorney or immediately thereafter. If a defendant fails to do so, a default will be entered against that defendant for

the relief demanded in the complaint or petition.

HARVEY RUVIN
CLERK of COURTS
. CarlosP
fe fn. DEPUTY CLERK
Fa oo

AMERICANS WITH DISABILITIES A
ADA NOTICE

“If you are a person with a disability who needs any accommodation in order to
participate in this proceeding, you are entitled, at no cost to you, to the provision of certain
assistance. Please contact the Eleventh Judicial Circuit Court’s ADA Coordinator, Lawson
E. Thomas Courthouse Center, 175 NW 1" Avenue, Suite 2400, Miami, FL 33128;
Telephone (305) 349-7175; TDD (305) 349-7174, Email ADA@jud11.flcourts.org; or via
Fax at (305) 349-7355, at least seven (7) days before your scheduled court appearance, or
immediately upon receiving this notification if the time before the scheduled appearance is
less than seven (7) days; if you are hearing or voice impaired, call 711.”

 

DATE

8/29/2019

 

 

 

 

 

 

 

CLK/CT. 314 Rev, 11/18 Clerk's web address: www.miami-dadeclerk.com

 
Case 1:19-cv-24408-CMA Document 1-4 Entered on FLSD Docket 10/25/2019 Page 7 of 21

Filing # 94921352 E-Filed 08/28/2019 03:05:11 PM

 

 

 

 

 

 

& IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT IN AND FOR MIAMI-DADE COUNTY, FLORIDA.

(1 IN THE COUNTY COURT IN AND FOR MIAMI-DADE COUNTY, FLORIDA. :

DIVISION CASE NUMBER

Bl CIVIL SUMMONS 20 DAY CORPORATE SERVICE

O DISTRICTS (a) GENERAL FORMS 2019-015638-CA-01

{] OTHER

PLAINTIFF(S) VS. DEFENDANT(S) SERVICE
STATE OF FLORIDA, THE FLORIDA HIGHWAY

+A BEAME PATROL, a division of the Florida Department of 13+
MONICA BEAMER Highway Safety and Motor Vehicles, BOB

SAINTILIEN, Individually and in his capacity as a | j
Florida State Trooper TVNBUA  )D-20n

 

 

THE STATE OF FLORIDA:
To Each Sheriff of the State:

YOU ARE COMMANDED to serve this summons and copy of the complaint or petition in this action on
defendant(s): BOB SAINTILTEN. in Ins official capacity as a Florida State Trooper, care of:

The Office of Executive Director of Florida DHSMV Terry Rhodes

NI MOO1D

2900 Apalachee Parkway
Tallahassee, FL, 32399

Each defendant is required to serve written defense to the complaint or petition on
Plaintiffs Attorney: Albert Campbell Commish IV

 

 

 

whose address is: 2525 Ponce de Leon Blvd.
Suite 300

 

Coral Gables. FL 33134

within 20 days * Except when suit is brought pursuant to s. 768.28, Florida Statutes, if the State of Florida, one of its agencies,
or one of its officials or employees sued in his or her official capacity is a defendant, the time to respond shall be 40 days.
When suit is brought pursuant to. 768.28, Florida Statutes, the time to respond shall be 30 days.” after service of this summons
on that defendant , exclusive of the day of service, and to file the original of the defenses with the Clerk of this Clerk Court either before
service on Plaintiff's attorney or immediately thereafter. If a defendant fails to do so, a default will be entered against that defendant for

the relief demanded in the complaint or petition.

HARVEY RUVIN
CLERK of COURTS Uf fj.
CarlosP
fy #4. DEPUTY CLERK
Aw? eo

AMERICANS WITH DISABILITIES A
ADA NOTICE

“If you are a person with a disability who needs any accommodation in order to
participate in this proceeding, you are entitled, at no cost to you, to the provision of certain
assistance. Please contact the Eleventh Judicial Circuit Court’s ADA Coordinator, Lawson
E. Thomas Courthouse Center, 175 NW 1 Avenue, Suite 2400, Miami, FL 33128;
Telephone (305) 349-7175; TDD (305) 349-7174, Email ADA@jud11.flcourts.org; or via
Fax at (305) 349-7355, at least seven (7) days before your scheduled court appearance, or
immediately upon receiving this notification if the time before the scheduled appearance is
less than seven (7) days; if you are hearing or voice impaired, call 711.”

 

DATE

8/29/2019

 

 

 

 

 

 

 

CLKICT. 314 Rev. 11/18 Clerk's web address: www miami-dadeclerk com

 
Case 1:19-cv-24408-CMA Document 1-4 Entered on FLSD Docket 10/25/2019 Page 8 of 21

Filing # 94921352 E-Filed 08/28/2019 03:05:11 PM

 

& IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT IN AND FOR MIAMI-DADE COUNTY, FLORIDA.
0 IN THE COUNTY COURT IN AND FOR MIAMI-DADE COUNTY, FLORIDA.

 

 

 

 

DIVISION CASE NUMBER

® CIVIL SUMMONS 20 DAY CORPORATE SERVICE

O DISTRICTS (a) GENERAL FORMS 2019-015638-CA-01

C] OTHER j

PLAINTIFF(S) VS. DEFENDANT(S} SERVICE
STATE OF FLORIDA, THE FLORIDA HIGHWAY

Swe SANT PATROL, a division of the Florida Department of
MON BEAMER >
NICA BEA Highway Safety and Motor Vehicles, BOB A l y }

SAINTILIEN, Individually and in his capacity as a 4 ] 4 | A / [7 FO},

Florida State Trooper

 

 

 

THE STATE OF FLORIDA:
To Each Sheriff of the State:

YOU ARE COMMANDED to serve this summons and copy of the complaint or petition in this action on
defendant(s): The Florida Highway Patrol, a division of the Florida Dept. of Highway Safety and

Motor Vehicles, care of!

NI WOO019

The Office of Executive Director of Fla DHSMV Terry Rhodes
2900 Apalachee Parkway, Tallahassee, FL, 32399

Each defendant is required to serve written defense to the complaint or petition on
Plaintiffs Attorney. Albert Campbell Comish IV

 

 

 

whose address is: 2222 Ponce de Leon Blvd.
Suite 300

Coral Gables, FL 33134

within 20 days “ Except when suit is brought pursuant to s. 768.28, Florida Statutes, if the State of Florida, one of its agencies,
or one of its officials or employees sued in his or her official capacity is a defendant, the time to respond shall be 40 days.
When suit is brought pursuant to. 768.28, Florida Statutes, the time to respond shall be 30 days.” after service of this summons

on that defendant , exclusive of the day of service, and to file the original of the defenses with the Clerk of this Clerk Court either before

 

 

service on Plaintiffs attorney or immediately thereafter. If a defendant fails to do so, a default will be entered against that defendant for

the relief demanded in the complaint or petition.

 

 

 

 

 

DATE
HARVEY RUVIN 8/29/2019
CLERK of COURTS
. CarlosP
fae Son be DEPUTY CLERK
AMERICANS WITH DISABILITIES A
ADA NOTICE

“If you are a person with a disability who needs any accommodation in order to
participate in this proceeding, you are entitled, at no cost to you, to the provision of certain
assistance. Please contact the Eleventh Judicial Circuit Court’s ADA Coordinator, Lawson
E. Thomas Courthouse Center, 175 NW 1" Avenue, Suite 2400, Miami, FL 33128;
Telephone (305) 349-7175; TDD (305) 349-7174, Email ADA@jud1L.flcourts.org; or via
Fax at (305) 349-7355, at least seven (7) days before your scheduled court appearance, or
immediately upon receiving this notification if the time before the scheduled appearance is
less than seven (7) days; if you are hearing or voice impaired, call 711.”

 

 

 

CLKICT 314 Rev. 11/18 Clerk's web address’ www miami-dadeclerk com

 
Case 1:19-cv-24408-CMA Document 1-4 Entered on FLSD Docket 10/25/2019 Page 9 of 21

Filing # 94921352 E-Filed 08/28/2019 03:05:11 PM

 

® IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT IN AND FOR MIAMI-DADE COUNTY, FLORIDA.
0 IN THE COUNTY COURT IN AND FOR MIAMI-DADE COUNTY, FLORIDA.

 

 

 

 

DIVISION CASE NUMBER
‘R CIVIL SUMMONS 20 DAY CORPORATE SERVICE

O DISTRICTS (a) GENERAL FORMS 2019-015638-CA-01
O) OTHER

PLAINTIFF(S) VS. DEFENDANT(S) a

STATE OF FLORIDA, THE FLORIDA HIGHWAY
PATROL, a division of the Florida Department of

Highway Safety and Motor Vehicles, BOB 4 |
SAINTILIEN, Individually and in his capacity as a 4 Bh 4 D, Dr

Florida State Trooper

MONICA BEAMER

 

 

 

THE STATE OF FLORIDA:
To Each Sheriff of the State:

YOU ARE COMMANDED to serve this summons and copy of the complaint or petition in this action on
defendant(s): The FLORIDA HIGHWAY PATROL, care of:

The O'Miee of FHP Director Colonel Gene Spaulding

 

NI HO0719

2900 Apallachee Parkway

 

‘Tallahassee, FL 32399

 

Each defendant is required to serve written defense to the complaint or petition on
Plaintiffs Attorney. Albert Campbell Commish [V

 

 

 

whose address is’ 2525 Ponce de Leon Bivd

Suite 300
Coral Gables, FL. 33134

within 20 days “ Except when suit is brought pursuant to s. 768.28, Florida Statutes, if the State of Florida, one of its agencies,
or one of its officials or employees sued in his or her official capacity is a defendant, the time to respond shall be 40 days.
When suit is brought pursuant to. 768.28, Florida Statutes, the time to respond shall be 30 days.” after service of this summons
on that defendant , exclusive of the day of service, and to file the original of the defenses with the Clerk of this Clerk Court either before
service on Piaintiffs attorney or immediately thereafter. If a defendant fails to do so, a default will be entered against that defendant for

the relief demanded in the complaint or petition.

 

DATE

HARVEY RUVIN
CLERK of COURTS

8/29/2019

\
|=
in

CarlosP

fut fey DEPUTY CLERK

AMERICANS WITH DISABILITIES A
ADA NOTICE

“If you are a person with a disability who needs any accommodation in order to
participate in this proceeding, you are entitled, at no cost to you, to the provision of certain
assistance. Please contact the Eleventh Judicial Circuit Court’s ADA Coordinator, Lawson
E. Thomas Courthouse Center, 175 NW 1 Avenue, Suite 2400, Miami, FL 33128;
Telephone (305) 349-7175; TDD (305) 349-7174, Email ADA@jud]11.flcourts.org; or via
Fax at (305) 349-7355, at least seven (7) days before your scheduled court appearance, or
immediately upon receiving this notification if the time before the scheduled appearance is
less than seven (7) days; if you are hearing or voice impaired, call 711.”

 

 

 

  

 

 

 

CLKICT 314 Rev. 11/18 Clerk's web address: www miami-dadeclerk.com

 
Case 1:19-cv-24408-CMA Document 1-4 Entered on FLSD Docket 10/25/2019 Page 10 of 21
Filing # 90036204 E-Filed 05/23/2019 03:01:18 PM

IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
IN AND FOR MIAMI-DADE COUNTY, FLORIDA

Monica Beamer CIRCUIT CIVIL DIVISION
Plaintiff, CASE NO.:

¥y.

STATE OF FLORIDA,

FLORIDA DEPARTMENT OF HIGHWAY
SAFETY AND MOTOR VEHICLES,
BOB SAINTILIEN
Individually and in his capacity
as a Florida State Trooper
Defendants,

OMPLAINT.

Plaintiff MONICA BEAMER, hereby files this Complaint and sues the Defendants, the
STATE OF FLORIDA (hereinafter “STATE”), the FLORIDA DEPARTMENT OF HIGHWAY
SAFETY AND MOTOR VEHICLES (hereinatter “DHSMV”BOB SAINTILIEN (hereinafter
“BOB SAINTILIEN”), both Individually and in his official capacity as a Florida State Trooper of the
Florida Highway Patrol, a division of the Florida Department of Highway and Motor Vehicles, and

alleges:

JURISDICTION AND VENUE

1. This is an action for damages in excess of $15,000.00, exclusive of interest, costs, and
attorneys’ fees.

2. Venue is proper in Miami-Dade County, Florida because the arrest from which this cause of
action arises occurred in Miami-Dade County, Florida.

3. This Court has Subject Matter Jurisdiction over this matter.

4. The State of Florida has waived its sovereign immunity in tort actions per Fla. Stat. 9768.28
(Florida’s “Waiver of Sovereign Immunity in Tort Actions”).

5. Notice of this claim has been provided to the Defendants in accordance with Fla. Stat. §768.28

and Plaintiff has satisfied all conditions precedent to bringing this lawsuit.

 
Case 1:19-cv-24408-CMA Document 1-4 Entered on FLSD Docket 10/25/2019 Page 11 of 21

PARTIES

6. Plaintiff, Monica Beamer (hereinafter “Ms. Beamer”) is sui juris and was, at all relevant times,
an adult resident of Miami-Dade County, Florida.

7. Defendant, BOB SAINTILIEN, ts sui juris and was, at all relevant times, an adult resident of
Florida and a duly appointed officer of the Florida Highway Patrol, acting within the course
and scope of his employment and/or acting under color of law, and employed by the State of
Florida. The actions of BOB SAINTILIEN, as alleged herein, were taken under the color of
law employed by and serving under Defendant STATE OF FLORIDA.

8. Defendant STATE OF FLORIDA is a sovereign state, organized under the laws of the United
States, located in the State of Florida, which is responsible, through its officers, employees,
servants, and agents for enforcing the statutes, rules, and regulations of the State, and for
ensuring that its officers, employees, servants, and agents obey the laws of the United States
of America and the State of Florida.

9. Defendant DHSMV, at all times material hereto, was a law enforcement agency of the State
of Florida and it operated and supervised the Florida Highway Patrol and its employees.

10. Defendant STATE OF FLORIDA, at all times material hereto, through the DHSMV,

operated and supervised the Florida Highway Patrol and its employees.

GENERAL ALLEGATIONS COMMON TO ALL COUNTS

11. On February 11", 2017, Defendant BOB SAINTILIEN, a Florida Highway Patrol Trooper,
seized Plaintiff MONICA BEAMER without reasonable suspicion or probable cause, he
arrested Plaintiff MONICA BEAMER without probable cause, and he instituted criminal
charges against Plaintiff MONICA BEAMER that had no basis in fact or probable cause.

12. On February 11°, 2017, in the area of Northeast 2" Avenue and Ives Dairy Road (a.k.a. State
and/or County Road 854) in Miami, Florida, Defendant BOB SAINTILIEN was conducting
a crash investigation in the course of his duties as a Florida Highway Patrol Trooper.

13. Plaintiff MONICA BEAMER was driving on Northeast 2" Avenue with her family when,
near the intersection of Northeast 2" Avenue and County Road, she came to a stop due to
heavy traffic.

14. While waiting in traffic, multiple vehicles exited the traffic jam by driving the wrong direction

in the opposite lane and making illegal U-turns, nearly causing accidents.

 
Case 1:19-cv-24408-CMA Document 1-4 Entered on FLSD Docket 10/25/2019 Page 12 of 21

15. After a number of minutes, a tow truck arrived and removed at least one vehicle but traffic
remained at a standstill.

16. Some minutes later, multiple drivers, including Plaintiff MONICA BEAMER, honked their
car horns.

17. Defendant BOB SAINTILIEN approached Plaintiff MONICA BEAMER’s vehicle and
asked Plaintiff MONICA BEAMER if she was honking her car horn; Plaintiff MONICA
BEAMER cheekily responded by asking Defendant BOB SAINTILIEN 1f she looked like a
horn blower.

18. Defendant BOB SAINTILIEN then demanded Plaintiff MONICA BEAMER’s driver’s
license.

19. Plaintiff MONICA BEAMER accidentally handed Defendant BOB SAINTILIEN an invalid
license and, upon realizing it was an invalid license, immediately handed Defendant BOB
SAINTILIEN her current license.

20. Defendant BOB SAINTILIEN then ordered Plaintiff MONICA BEAMER to pull over and
park on the side of the road; Plaintiff MONICA BEAMER complied with the order and
Defendant BOB SAINTILIEN walked back toward Ives Dairy Road.

21. Plaintiff MONICA BEAMER, after waiting some time for Defendant BOB SAINTILIEN to
return, exited her car and walked toward Defendant BOB SAINTILIEN in order to apologize
if she offended him.

22. Defendant BOB SAINTILIEN, upon seeing Plaintiff MONICA BEAMER, placed his hand
near his firearm and yelled at Plaintiff MONICA BEAMER to get back and return to her car.

23. Plaintiff MONICA BEAMER immediately put her hands in the air, told Defendant BOB
SAINTILIEN that she meant him no harm, and complied with Defendant BOB
SAINTILIEN’s orders.

24. Upon returning to the area of her car, Plaintiff MONICA BEAMER made a couple phone
calls, she called the Florida Highway Patrol to ask for a supervisor to de-escalate Defendant
BOB SAINTILIEN’s behavior and also called a friend of hers.

25. Plaintiff MONICA BEAMER was speaking on the phone some small distance from her
parked car when Defendant BOB SAINTILIEN returned.

26. Defendant BOB SAINTILIEN then arrested and handcufted Plaintiff MONICA BEAMER

and dragged her to his police car.

 
Case 1:19-cv-24408-CMA Document 1-4 Entered on FLSD Docket 10/25/2019 Page 13 of 21

27. Plaintiff MONICA BEAMER was unable to keep up with Defendant BOB SAINTILIEN’s
pace because Plaintiff MONICA BE AMER had torn ligaments in her ankle that caused her
to limp after Defendant BOB SAINTILIEN.

28. Defendant BOB SAINTILIEN put Plaintiff MONICA BEAMER in his patrol car and drove
Plaintiff MONICA BEAMER to the Miami-Dade County jail, the Turner Guiltord Knight
facility (hereinafter “TGR”).

29. While driving Plaintiff MONICA BEAMER to TGK, Defendant BOB SAINTILIEN
accelerated quickly, braked sharply, and changed lanes abruptly, all of which caused Plaintiff
MONICA BEAMER to be knocked about the backseat and thrown against the seatbelt.

30. When they arrived at TGK, Defendant BOB SAINTILIEN parked his patrol vehicle and
remained parked there for hours, during which time Plaintiff MONICA BEAMER repeatedly
asked Defendant BOB SAINTILIEN to use the bathroom; Defendant BOB SAINTILIEN
repeatedly denied Plaintiff MONICA BEAMER the use of the bathroom and told her to “do
what you need to do.”

31. Defendant BOB SAINTILIEN kept Plaintiff MONICA BEAMER imprisoned in his police
car for over three (3) hours before finally processing her into TGK; during this time, Plaintiff
MONICA BEAMER’s family drove by and inquired of Defendant BOB SAINTILIEN where
Plaintiff MONICA BEAMER would be released from jail once she was processed in and
released.

32, While being processed into TGK, employees and/or agents of the Florida Department of
Corrections took Plaintiff MONICA BEAMER’s vitals and determined that her blood
pressure was too high to allow her into TGK and that she would have to go to the hospital
and receive medical treatment.

33. Defendant BOB SAINTILIEN told Plaintiff MONICA BEAMER that if she did not calm
down enough to lower her blood pressure to the level that TGK would accept her then he,
Defendant BOB SAINTILIEN, would drive her to the hospital in a purposefully slowly
manner that would exacerbate Plaintiff MONICA BEAMER’s waiting mother’s distress.

34. Plaintiff MONICA BEAMER was eventually processed into TGK and released on bail some
time thereafter.

35. Defendant BOB SAINTILIEN arrested and instituted a criminal proceeding against Plaintiff
MONICA BEAMER for Resisting an Officer with Violence pursuant to Fla. Stat. §843.01,
Failure to Obey a Police Officer pursuant to Fla. Stat. § 316.072(3), Knowingly Driving with

 
Case 1:19-cv-24408-CMA Document 1-4 Entered on FLSD Docket 10/25/2019 Page 14 of 21

a Suspended License pursuant to Fla. Stat. § 322.34(2)(a), Unreasonably Loud Horn pursuant
to Fla. Stat. §316.721(2), and Improper Lane Usage pursuant to Fla. Stat. § 316.089.

36. On March 10", 2017, the Miami-Dade State Attorney’s Office took No Action on the felony
case, (F17002799) against Plaintiff MONICA BEAMER.

37. On March 15", 2017, the misdemeanor, criminal traffic, and criminal traffic cases (A7IAIKE,

ATIAIHE, A7IAIJE, and A7IA1IE) against Plaintiff MONICA BEAMER were dismissed.

COUNT I —- MALICIOUS PROSECUTION DER 42 U.S.C. § 1983 AGAINST

DEFENDANT BOB SAINTILIEN, INDIVIDUALLY AND IN HIS OFFICIAL
CAPACITY

38. Plaintiff MONICA BEAMER realleges paragraphs 1-36 and incorporates them as if fully set
forth herein.

39. Defendant BOB SAINTILIEN, commenced a legal proceeding in the criminal circuit court
of the State of Florida against Plaintiff MONICA BEAMER by arresting her and charging
her with (1) a felony of the 3 degree, Resisting an Officer With Violence to His Person (Fla.
Stat. § 843.01), (2) a 2" degree misdemeanor, Failure to Obey A Police Officer (Fla. Stat. §
316.072), (3) Knowingly Driving with a Suspended License (Fla. Stat. § 322.34), (4) Loud
Horn (Fla. Stat. § 316.271), and (5) Improper Lane Usage (Fla. Stat. § 316.089).

40. The Felony charge of Resisting an Officer With Violence to His Person, Miamt-Dade Case
No. F17002799, was “No Actioned” before the State Attorney filed an information;
meaning the State Attorney dismissed the felony charge against Plaintiff MONICA
BEAMER.

41. The misdemeanor and traffic charges referenced in paragraph 36 & 38 were all dismissed by
the State Attomey’s Office (case numbers A7IAIKE, A7IAIHE, A7IAIJE, and A7IATIE).

42. Defendant BOB SAINTILIEN had no probable cause to arrest Plaintiff MONICA
BEAMER for Resisting an Officer With Violence to his Person because Plaintitf MONICA
BEAMER followed Defendant BOB SAINTILIEN’s every command and neither offered
him violence nor attempted to do so.

43. Defendant BOB SAINTILIEN had no probable cause to arrest Plaintiff MONICA
BEAMER for Knowingly Driving With a Suspended License because Plaintiff MONICA
BEAMER did not have knowledge that her license had been suspended.

 
Case 1:19-cv-24408-CMA Document 1-4 Entered on FLSD Docket 10/25/2019 Page 15 of 21

44

46.

47.

48.

49,

Defendant BOB SAINTILIEN had no probable cause to arrest Plaintiff MONICA
BEAMER for Failure to Obey a Police Officer because Plaintiff MONICA BEAMER
obeyed all of Defendant BOB SAINTILIEN’s commands.

5. Defendant BOB SAINTILIEN had no probable cause to arrest Plaintiff MONICA

BEAMER for Improper Lane Usage because (1) her vehicle’s tire was not on a yellow line
and (2) she was at a complete stop when Defendant BOB SAINTILIEN allegedly observed
her vehicle’s tire on a yellow lane line.

Defendant BOB SAINTILIEN had no probable cause to arrest Plaintiff MONICA
BEAMER for Unreasonably Loud Horn (a violation of Florida Statute § 316.271) because
(1) Plaintiff MONICA BEAMER only honked her vehicle’s horn once, (2) her vehicle’s
horn did not, nor was it alleged to have, emit “an unreasonably loud or harsh sound” as
required by statute, and (3) Fla. Stat. § 316.271 does not contain a provision prohibiting
excessive honking,

Defendant BOB SAIN'TILIEN commenced the criminal proceedings against Plaintiff
MONICA BEAMER out of spite, ill will, and a general dislike of Plaintiff MONICA
BEAMER.

Defendant BOB SAINTILIEN kept Plaintiff MONICA BEAMER in his police car, with no
food, no water, and no bathroom breaks, for hours longer than necessary in order to punish
her.

Defendant BOB SAINTILIEN commenced the felony prosecution against Plaintiff
MONICA BEAMER out of malice.

. Defendant BOB SAINTILIEN commenced the misdemeanor and criminal traffic judicial

proceedings against Plaintiff MONICA BEAMER out of malice.

. Defendant BOB SAINTILIEN arrested Plaintiff MONICA BEAMER out of malice.

. As a direct and proximate result of Defendant BOB SAINTILUEN’s actions described in

this Count, Plaintiff MONICA BEAMER has suffered grievous damages: Plaintiff
MONICA BEAMER is a Special Assistant United States Attorney (hereinafter “SAUSA”)
and Immigration and Customs Enforcement (hereinafter “ICE”) and has been brought into
public scandal with great humiliation and damage to her reputation and has suffered
deprivation of her liberty and freedom, severe mental and emotional suffering arising from
fear of incarceration and the humiliation, shame, embarrassment, and disgrace from

detention, interrogation, arrest, booking, fingerprinting, and search of her body, having to

 
Case 1:19-cv-24408-CMA Document 1-4 Entered on FLSD Docket 10/25/2019 Page 16 of 21

pay a criminal defense attorney to defend her, bodily injury resulting in physical pain and
suffering and diminished health, mental pain and suffering, loss of the capacity for the
enjoyment of life, the expense of medical and psychological care and treatment, loss of
earnings, loss of earning potential, and diminution and loss of the ability to earn money
which are either permanent or continuing to this day and are likely to continue into the

future.

WHEREFORE, Plaintiff MONICA BEAMER demands judgment for damages against

Defendant BOB SAINTILIEN, in both his individual and official capacity, for compensatory

damages, special damages, costs of this action, and attorney’s fees, pursuant to 42 U.S.C. § 1983 and

1988, and demands trial by jury on all issues so triable.

COUNT II —- FALSE ARREST AND FALSE IMPRISONMENT UNDER 42 U.S.C. § 1983

AGAINST DEFENDANT BOB SAINTILIEN, INDIVIDUALLY AND IN HIS
OFFICIAL CAPACITY

53. Plaintiff MONICA BEAMER realleges paragraphs 1-36 and incorporates them as if fully set

forth herein.

54. When Defendant BOB SAINTILIEN detained, arrested, and imprisoned Plaintiff

Ww

ay

MONICA BEAMER, it was contrary to Plaintiff MONICA BEAMER’s will.
. Defendant BOB SAINTILIEN’s detention, arrest, and imprisonment of Plaintiff MONICA

BEAMER was unlawful for the reasons set forth in paragraphs 41 — 45.

56. As a direct and proximate result of Defendant BOB SAINTILIEN’s actions described in

this Count, Plaintiff MONICA BEAMER has suftered grievous damages: Plaintiff
MONICA BEAMER is a Special Assistant United States Attorney (hereinafter “SAUSA”)
and Immigration and Customs Enforcement (hereinafter “ICE”) and has been brought into
public scandal with great humiliation and damage to her reputation and has suffered
deprivation of her liberty and freedom, severe mental and emotional suffering arising from
fear of incarceration and the humiliation, shame, embarrassment, and disgrace from
detention, interrogation, arrest, booking, fingerprinting, and search of her body, having to
pay a criminal defense attorney to defend her, bodily injury resulting in physical pain and
suffering and diminished health, mental pain and suffering, loss of the capacity for the
enjoyment of life, the expense of medical and psychological care and treatment, loss of

earnings, loss of earning potential, and diminution and loss of the ability to earn money

 
Case 1:19-cv-24408-CMA Document 1-4 Entered on FLSD Docket 10/25/2019 Page 17 of 21

which are either permanent or continuing to this day and are likely to continue into the

future.

WHEREFORE, Plaintiff MONICA BEAMER demands judgment for damages against

Defendant BOB SAIN'TILIEN for compensatory damages, special damages, costs of this action,

and attorney’s fees, pursuant to 42 U.S.C. § 1983 and 1988, and demands trial by jury on all issues so

triable.

T UI - INTENTIONAL INFLICTI F EMOTIONAL DISTRESS AGAINST

DEFENDANT BOB SAINTILIENT, INDIVIDUALLY AND IN HIS OFFICIAL

 

57.

58.

60.

61.

62.

CAPACITY

Plaintiff MONICA BEAMER realleges paragraphs 1-36 and incorporates them as if fully set
forth herein.

Defendant BOB SAINTILIEN purposefully and intentionally arrested and imprisoned
Plaintiff MONICA BEAMER for Resisting an Officer With Violence without a basis in law

or probable cause.

59. Defendant BOB SAINTILIEN purposefully and intentionally arrested Plaintiff MONICA

BEAMER for Knowingly Driving with a Suspended License, Failure to Obey a Police
Officer, Improper Lane Usage, and Excessively Loud Horn all without a basis in law or
probable cause.

Defendant BOB SAINTILIEN purposefully and intentionally kept Plaintiff MONICA
BEAMER imprisoned in his police car for hours for no legitimate reason.

Defendant BOB SAINTILIEN’s behavior in intentionally arresting and imprisoning Plaintitt
MONICA BEAMER without a legal basis is especially egregious and outrageous because he
is an officer of the law who is sworn to protect the public and uphold the tule of law; our
society bestows power, privilege, and prestige upon officers of the law like Defendant BOB
SAINTILIEN, and in return, our society expects a corresponding conscientiousness and
responsibility. Defendant BOB SAINTILIEN went about his duties with a disregard for his
responsibility to the public and his duty to protect and serve. That a law enforcement officer
purposefully breaks the law should be regarded as odious and intolerable in a civilized
society.

As a direct and proximate result of Defendant BOB SAINTILIEN’s actions described in
this Count, Plaintiff MONICA BEAMER has suffered grievous emotional distress and

 
Case 1:19-cv-24408-CMA Document 1-4 Entered on FLSD Docket 10/25/2019 Page 18 of 21

damages: Plaintiff MONICA BEAMER is a Special Assistant United States Attorney
(hereinafter “SAUSA”) and Immigration and Customs Enforcement (hereinafter “ICE”) and
has been brought into public scandal with great humiliation and damage to her reputation
and has suffered deprivation of her liberty and freedom, severe mental and emotional
suffering arising from fear of incarceration and the humiliation, shame, embarrassment, and
disgrace from detention, interrogation, arrest, booking, fingerprinting, and search of her
body, having to pay a criminal defense attorney to defend her, mental pain and suffering,
loss of the capacity for the enjoyment of life, the expense of medical and psychological care
and treatment, loss of earnings, loss of earning potential, and diminution and loss of the
ability to carn money which are either permanent or continuing to this day and are likely to

continue into the future.

WHEREFORE, Plaintiff MONICA BEAMER demands judgment for damages against

Defendant BOB SAINTILIEN for compensatory damages, special damages, costs of this action and

demands trial by jury on all issues so triable.

63.

64.

65.

COUNT IV —- DEFAMATION AGAINST DEFENDANT BOB SAINTILIEN
INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY

Plaintiff MONICA BEAMER realleges paragraphs 1-36 and incorporates them as if fully set
forth hercin.

Defendant BOB SAINTILIEN published a document concerning his interaction with
Plaintiff MONICA BEAMER that is and was available to the public in the form of an arrest
report.

The arrest form contained a slew of false statements, including but not limited to (1) the
allegation that Plaintiff MONICA BEAMER honked her vehicle’s horn when Defendant
BOB SAINTILIEN walked away after ordering Plaintiff MONICA BEAMER not to honk
her horn, (2) the allegation that Plaintiff MONICA BEAMER refused to pull off the road
upon Defendant BOB SAINTILIEN’s order, (3) the allegation that Plaintiff MONICA
BEAMER remained close to Defendant BOB SAINTILIEN’s police car after Defendant
BOB SAINTILIEN’s order for Plaintiff MONICA BEAMER to leave the accident scene,
(4) the allegation that Plaintiff MONICA BEAMER, while Defendant BOB SAINTILIEN
had handcuffed her and was walking her to his police vehicle, refused to walk to the police

vehicle.

 
Case 1:19-cv-24408-CMA Document 1-4 Entered on FLSD Docket 10/25/2019 Page 19 of 21

66.

67.

68.

69.

Defendant BOB SAINTILIEN knew that the statements he made in the arrest form were
false because he was present for the interaction that he detailed in the report.

As a direct and proximate result of the false statements that Defendant BOB SAINTILIEN
published in his arrest form, Plaintiff MONICA BEAMER has been brought into public
scandal with great humiliation and damage to her reputation and has suffered deprivation of
her liberty and freedom, severe mental and emotional suffering arising from fear of
incarceration and the humiliation, shame, embarrassment, and disgrace from detention,
interrogation, arrest, booking, fingerprinting, and search of her body, mental pain and
suffering, loss of the capacity for the enjoyment of life, the expense of medical and
psychological care and treatment, loss of earnings, and diminution and loss of the ability to
earn money which are either permanent or continuing to this day and are likely to continue
into the future.

The false statements that Defendant BOB SAINTILIEN published in his arrest form are
defamatory in that they portray Plaintiff MONICA BEAMER as a person who believes
herself above the law, flouts orders from the law enforcement officers, and is a criminal.
The implications listed in the preceding paragraph are all false: Plaintiff MONICA
BEAMER is courteous, respectful, and an upstanding member of society; Plaintiff
MONICA BEAMER is, in fact, a law enforcement officer herself, as a SAUSA and ICE
attorney. Plaintiff MONICA BEAMER is not a criminal and she obeys commands and

orders from law enforcement officers.

WHEREFORE, Plaintiff MONICA BEAMER demands judgment for damages against

Defendant BOB SAINTILIEN for compensatory damages, special damages, costs of this action and

demands trial by jury on all issues so triable.

COUNT V —- NEGLIGENT TRAINING/SUPERVISION AGAINST DEFENDANT

70.

71.

STATE OF FLORIDA AND DEFENDANT DHSMV

Plaintiff MONICA BEAMER realleges paragraphs 1-36 and incorporates them as if fully set
forth herein.
Defendant STATE and Defendant DHSMYV, through the Florida Highway Patrol, employ

law enforcement officers in that are tasked with enforcing the laws of the State of Florida.

72. Defendant BOB SAINTILIEN was, at all times material to this action, a law enforcement

officer employed by the Florida Highway Patrol.

 
Case 1:19-cv-24408-CMA Document 1-4 Entered on FLSD Docket 10/25/2019 Page 20 of 21

73.

74.

Defendant STATE and Defendant DHSMV have a duty to properly train and supervise its
law enforcement officers in the laws they are tasked with enforcing, in how to properly and
respectfully interact with the public whom they are ostensibly serving, telling the truth in
their arrest reports, and how to determine the appropriate crimes to charge when arresting
persons.

As a direct and proximate result of Defendant STATE’s and Defendant DHSMV’s failures
to properly train and supervise its law enforcement officers, Defendant BOB SAINTILIEN
falsely arrested Plaintiff MONICA BEAMER for crimes that she did not commit and that
Defendant BOB SAINTILIEN had no basis or probable cause to believe that she did

commit.

. As a direct and proximate result of Defendant STATE’s and Defendant DHSMV’s conduct

described in this count, Plaintiff MONICA BEAMER has been brought into public scandal
with great humiliation and damage to her reputation and has suffered deprivation of her
liberty and freedom, severe mental and emotional suffering arising from fear of incarceration
and the humiliation, shame, embarrassment, and disgrace from detention, interrogation,
arrest, booking, fingerprinting, and search of her body, mental pain and suffering, loss of the
capacity for the enjoyment of life, the expense of medical and psychological care and
treatment, loss of earnings, and diminution and loss of the ability to earn money which are

either permanent or continuing to this day and are likely to continue into the future.

WHEREFORE, Plaintiff MONICA BEAMER demands judgment for damages against

Defendant STATE OF FLORIDA and Defendant DHSMV for compensatory damages, special

damages, costs of this action and demands trial by jury on all issues so triable.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff MONICA BEAMER, individually demands a trial by jury and

judgment against both Defendant BOB SAINTILIEN, both individually and in his official capacity,

Defendant STATE OF FLORIDA, and Defendant DHSMV for special damages, damages for past,

present, and future medical, psychiatric, and psychological expenses, compensatory damages,

exemplary and punitive damages, pain and suffering, and impairment of future earning capacity,
Pp 8 8 Pp g cap

together with attorney’s fees and the costs of this suit and such other relief as the court may deem

just and proper.

 
Case 1:19-cv-24408-CMA

Document 1-4

Entered on FLSD Docket 10/25/2019 Page 21 of 21

Respectfully Submitted,
CORNISH HERNANDEZ GONZALEZ, PLLC
Attorney for the Platntiff

2525 Ponce de Leon Blvd.

Suite 300

Coral Gables, FIL 33134

Phone: (305)501-8021

Fax:  (786)292-2934

Email: Ccornisb@échelawyers.com
Service:Service(ichalawvers.com
[sf Albert “Cam” Cornish IV"

Albert “Cam” Cornish IV, Esq.
Florida Bar No. 101663

 
